1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   STEPHANIE WOODWARD,                               Case No.: 2:19-cv-00019-APG-CWH
18
                                                                       ORDER
19                                                     JOINT MOTION TO EXTEND TIME FOR
                    Plaintiffs,
20                                                     PLAINTIFF TO RESPOND TO MOTION
     vs.                                               TO DISMISS
21
     EQUIFAX INFORMATION SERVICES, LLC; [FIRST REQUEST]
22
     EXPERIAN INFORMATION SOLUTIONS,
23   INC.; TRANS UNION LLC; and WELLS
     FARGO HOME MORTGAGE,
24
                    Defendants.
25          Plaintiff Stephanie Woodward (“Plaintiff”) and Defendant Trans Union LLC (“Trans
26
     Union”) (collectively, the “Parties”) by and through their counsel of record hereby move jointly to
27
     extend Plaintiff’s deadline to respond to Trans Union’s Motion to Dismiss (14) fourteen days:
28   JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS [FIRST
     REQUEST] - 1
1           1.      On January 3, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
2
            2.      On February 15, 2019, Trans Union filed a Motion to Dismiss the Complaint [ECF
3
     Dkt.23].
4
            3.      Plaintiff’s Response is due March 1, 2019.
5

6           4.      Plaintiff and Trans Union have agreed to extend Plaintiff’s response fourteen days

7    in order to allow Plaintiff’s counsel to continue their efforts to reach a mutually agreeable
8
     resolution to this matter. As a result, both Plaintiff and Trans Union hereby request this Court to
9
     further extend the date for Plaintiff to respond to Trans Union’s Motion to Dismiss Complaint until
10
     March 15, 2019. This joint motion is made in good faith, is not interposed for delay, and is not
11

12   //

13   //
14
     //
15
     //
16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     //
28   JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS [FIRST
     REQUEST] - 2
1    filed for an improper purpose.
2
            Dated February 28, 2019.
3

4     KNEPPER & CLARK LLC                         ALVERSON TAYLOR & SANDERS

5     /s/ Miles N. Clark                          /s/ Trevor Waite
6     Matthew I. Knepper, Esq.                    Kurt R. Bonds, Esq.
      Nevada Bar No. 12796                        Nevada Bar No. 6228
7     Miles N. Clark, Esq.                        Trevor Waite, Esq.
      Nevada Bar No. 13848                        Nevada Bar No. 13779
8     Shaina R. Plaksin, Esq.                     6605 Grand Montecito Parkway, Suite 200
9     Nevada Bar No. 13935                        Las Vegas, NV 89149
      10040 W. Cheyenne Ave., Suite 170-109       Email: kbonds@alversontaylor.com
10    Las Vegas, NV 89129                         Email: twaite@alversontaylor.com
      Email: matthew.knepper@knepperclark.com
11    Email: miles.clark@knepperclark.com         Counsel for Defendant
                                                  Trans Union LLC
12
      HAINES & KRIEGER LLC
13    David H. Krieger, Esq.
      Nevada Bar No. 9086
14    8985 S. Eastern Avenue, Suite 350
15    Henderson, NV 89123
      Email: dkrieger@hainesandkrieger.com
16
      Counsel for Plaintiff
17                                         Woodward v. Equifax Information Services, LLC et al
                                                                    2:19-cv-00019-APG-CWH
18
                                       ORDER GRANTING
19
            JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
20
                              TRANS UNION’s MOTION TO DISMISS
21

22

23          IT IS SO ORDERED.
24
                                  ________________________________________
25                                UNITED STATES DISTRICT JUDGE

26                                                 Dated:_______________
                                                   Dated: March 1, 2019.

27

28   JOINT MOTION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS [FIRST
     REQUEST] - 3
